Citation Nr: 9907969	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability evaluation in 
excess of 10 percent for service-connected residuals of right 
knee injury, status post arthroscopic surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1990 to June 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted service connection for residuals of right knee 
injury, status post arthroscopic surgery, and assigned 
thereto a noncompensable (0 percent) initial disability 
evaluation, effective June 1996.

In August 1998, the RO issued a rating decision that granted 
service connection for the residual scar from the appellant's 
arthroscopic surgery and assigned thereto an initial 
disability evaluation of 10 percent, effective June 1996.  
Thereafter, the appellant noted his continuing disagreement 
with the initial disability rating assigned to his service-
connected residuals of right knee injury, status post 
arthroscopic surgery.  

In August 1998, the RO issued a supplemental statement of the 
case addressing the issue of entitlement to an "increased 
evaluation of residuals of right knee, status post 
Arthroscopic surgery, which is currently 10 percent 
disabling."  The Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Veterans Appeal (Court), in Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In that 
case, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Slip op. at 17, emphasis in 
the original.  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected residuals of right knee 
injury, rather than as a disagreement with the original 
rating award.  However, the RO's November 1997 statement of 
the case and the August 1998 supplemental statement of the 
case, provided the appellant with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation.  
In addition, the Board has determined that a remand is 
necessary in this matter.  Therefore, the RO and the 
appellant will be given an opportunity to review this case in 
light of Fenderson.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected residuals of right knee injury, status post 
arthroscopic surgery.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 


REMAND

The veteran contends, in essence, that his service-connected 
residuals of right knee injury, status post arthroscopic 
surgery, warrants a disability evaluation in excess of the 
currently assigned 10 percent.  Specifically, the veteran 
alleges that his right knee disorder causes pain, swelling, 
instability and a reduced range of motion.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
The veteran's claim for an increased initial disability 
rating in this case is shown to be well grounded, but the 
duty to assist him in its development have not yet been 
fulfilled.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.). 

A review of the veteran's claims file indicates that the 
veteran was scheduled for a VA examination of his right knee 
disorder and scar on April 28, 1998.  The computer print out 
from the VA medical center noted that the veteran failed to 
report for these examinations.  

In February 1999, the veteran's representative filed his 
Written Brief Presentation stating that:

A copy of the letter informing the 
veteran of the date and time to report 
for the exam[ination] is not of record.  
Moreover, there is no indication that the 
veteran was ever informed of the 
consequences of failing to report for a 
scheduled examination.

Accordingly, the veteran's representative argues that the 
veteran should be rescheduled for an additional VA 
examination of his right knee disorder.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim to reopen 
or a claim for a benefit previously denied, "the claim shall 
be denied." 38 C.F.R. § 3.655 (1998).  However, it cannot be 
determined from the evidence in the claims folder whether 
actual notice of the examination was sent to the appellant.  
While 38 C.F.R. § 3.655 provides that a claimant's failure to 
report for an examination requires either a decision based on 
the evidence of record or denial of the claim, that 
regulation is based upon the assumption that the veteran 
receives notice of that physical examination.  The United 
States Court of Veterans Affairs, now the United States Court 
of Appeals for Veterans Affairs (Court), has held that the 
burden is on the Secretary to demonstrate that notice was 
sent to appellant's "latest address of record," and, in 
addition, the Secretary must show that the appellant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b) (1998)), or "good 
cause" (see 38 C.F.R. § 3.655 (1994)), for failing to report 
for the scheduled examination. Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  In this matter, the evidence of record 
reveals that the RO has not demonstrated that the appellant 
was notified of the examination or that the appellant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b) (1998)), or "good 
cause" (see 38 C.F.R. § 3.655 (1998)), for failing to report 
for the scheduled examination.

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated.  In doing so, however, it 
should be noted that veterans have some obligation to assist 
in the development of their claims. See Pollard v. Brown, 6 
Vet. App. 11 (1993) (duty to assist is not a one-way street).
The appellant should be provided a summary or copy of 38 
C.F.R. § 3.655(b) (1998) regarding failure to appear for a 
scheduled examination.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
residuals of right knee injury, status 
post arthroscopic surgery, during the 
course of this appeal.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured. 

2. The RO must schedule the appellant for 
a comprehensive VA orthopedic examination 
to determine the nature and extent of the 
service-connected residuals of right knee 
injury, status post arthroscopic surgery.  
The appellant's claims folder and a copy 
of this remand must be made available to 
and reviewed by the examining physician 
in conjunction with the requested 
examination.  All appropriate x-rays and 
diagnostic testing deemed necessary to 
render a clinically supported diagnosis 
and/or assessment of severity should be 
administered.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right knee pathology 
found to be present.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (1996) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the right knee, 
expressed in degrees.  The examiner 
should also indicate the normal 
range of motion for the areas tested 
and how the veteran's range of 
motion deviates from these norms.

c.  Scars. The examiner should note 
whether any scars are present in the 
veteran's right knee area.  If so, 
the examination report should 
describe the scar (location and 
size) and indicate whether it is 
tender or painful on object 
demonstration and/or whether the 
scar interferes with the normal 
function of the left lower 
extremity.

The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims 
folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased initial 
disability evaluation in excess of 10 
percent for service-connected residuals 
of right knee injury, status post 
arthroscopic surgery.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


